DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1-3, 7, 11-12, 14 and 17-20 are currently amended. 
Claims 1-20 are pending. 

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments filed 7/25/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are not persuasive for the reasons set forth below.

Claim Objections
	First, Applicant argues that “Applicant has amended claims 18 and 19 in accordance with the recommendations” [Arguments, pages 9-10].
	In response, Examiner observes that the amended claims overcome the previous objection.


35 USC § 101 Rejections
First, Applicant argues that, “the features of amended independent claim 1 cannot be considered a mathematical concept, a method of organizing human activity, or a mental process, because the claim specifically includes the “activation target data object.” The “activation target data object” is not a mathematical concept, is not a method of organizing a human activity, and is not a mental process” [Arguments, page 10].
	In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully maintains that the presence of an “activation target data object” does not preclude the claims from reciting certain methods of organizing human activity. Specifically, while the amended limitations now recite a broadly claimed “activation target data object”, the claims, as a whole describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, segmenting user groups based on segmentation rules and targeting groups of users is considered to set forth steps for managing interactions between people as well as following rules or instructions.
Furthermore, when considered as a whole, the claims are considered to describe concepts relating to commercial or legal interactions, which includes agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations. Specifically, segmenting user groups based on segmentation rules and targeting groups of users is considered to set forth steps for business relations as well as sales activities or behaviors.
Thus, claims 1, 17 and 20 are directed to concepts identified as abstract ideas. As such, Examiner remains unpersuaded.	

Second, Applicant argues that, “Amended independent claim 1, for example, is directed to a “method for managing data processing for a tenant of a database system,” and recites a particular integration of features into a practical application… these features include at least “an improvement in the functioning of a computer, or an improvement to other technology or technical field,” which is recognized as an example of an additional element that integrates the exception into a practical application… Accordingly, amended independent claim 1 supports a practical application that improves data management and processing at database systems by “creating . . . an activation target data object” in order to better “publish[] the [user] segment and the attributes corresponding to user identifiers of the segment” as recited in amended independent claim 1” [Arguments, pages 11-12].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully maintains that the presence of an “activation target data object” does not demonstrate an improvement to a computer technology. For example, the claims describe steps for segmenting user groups based on segmentation rules and targeting groups of users rather than the particular operation of computers or computing components. When considered in light of the additional elements, the claims, including the additional elements such as the user device, processor, memory, database, servers and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
Accordingly, these additional elements do not integrate the abstract idea into a practical application. As such, Examiner remains unpersuaded.

35 USC § 103 Rejections
First, Applicant argues that, “Dunn, Rice, and Hankein—alone or in any combination—have not been shown to teach or suggest “creating .. . an activation target data object comprising an indication of the plurality of data accessing units and attributes corresponding to user identifiers of the segment,” as recited in amended independent claim 1” [Arguments, page 13].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees and directs the Applicant to (Dunn, ¶ 295, FIG. 19 shows an example of a filter parameters pop-up window 1900 as displayed in a GUI on a display device, according to some implementations. For example, pop-up window 1900 can be displayed as an overlay on the group page of FIG. 18. In another example, pop-up window 1900 can be displayed in a separate window or GUI. Returning to the example of FIG. 18, when a user selects the "customize" button 1836, the receipt of this user input data by the user system or by a server performing methods 1500 or 1600 can cause filter parameters pop-up window 1900 to be generated and displayed on the user's display device The user can then use a mouse to move a graphical pointer 1852 on the display to select various parameter options and enter customized parameter data in fields of window 1900 according to the user's desired filtering. In pop-up window 1900, the parameters can be individually selected and activated so that any one of a variety of parameters can cause a particular other user to be identified as a candidate to be added to or removed from a group. In other instances, it may be desirable to select and activate a combination of parameters to identify one or more users to add or remove, and to (Id., Fig. 19, Figure depicts data objects and attributes corresponding to user identifiers);

    PNG
    media_image1.png
    505
    396
    media_image1.png
    Greyscale

Here, Dunn discloses activation target data objects comprising attributes corresponding to user identifiers of the segment, as detailed in Fig. 19, above. Examiner further directs the Applicant to (Dunn, ¶ 202, as previously cited, to disclose an indication of data accessing units for a tenant. Thus, Examiner respectfully maintains that at least the above cited elements of Dunn discloses “creating .. . an activation target data object comprising an indication of the plurality of data accessing units and attributes corresponding to user identifiers of the segment”. As such, Examiner remains unpersuaded. 

Second, Applicant argues that, “the Office Action confuses the “segment of user identifiers” and the “plurality of data accessing units” in the claim. At best, this description discusses grouping users, but the claim recites that the “activation target data object compris[es] an indication of the plurality of data accessing units” which is not the same as the “users [that] are to automatically follow the object” or “other users in the same business group of the user” discussed in the reference. Simply put, the reference is describing its approaches for adding or removing groups of users, which is not the same as the activation target data object recited in the claim” [Arguments, page 14].
	In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees and directs the Applicant to (Dunn, ¶ 202, the database system receives one or more criteria about which users are to automatically follow the object. Examples of the criteria can include: an owner or creator of a record is to follow the record, subordinates of an owner or creator of a record are to follow the record, and a user is to follow his/her manager, the user's peers, other users in the same business group as the user, and other users that the user has emailed or worked with on a project. The criteria can be specific to a user or group of users (e.g., users of a tenant)), as cited below and in the previous office action. Here, Dunn discloses data accessing units for a tenant. Specifically, Examiner considers criteria about which users are to automatically follow an object to comprise an indication of a “data accessing unit”. For example, “users in the same business group as the user” and “other users that the user has emailed or worked with on a project” comprise data accessing units within an organization. Regarding the segment of user identifiers, Examiner relies upon the elements of Fig. 19, as detailed in response to the above argument. As such, Examiner remains unpersuaded. 

Third, Applicant argues that, “Dunn has not been shown to disclose an “activation target data object... comprising . . . attributes corresponding to user identifiers of the segment” as recited in the claim. Though the reference describes that the filter window may be used to “select and activate a combination of parameters,” these parameters are used to “identify one or more users to add or remove.” Dunn { [0295]. This simple filtering of users is different than an “activation target data object” since there is no data object described (for at least the reasons discussed above) and there is no storage of any such parameters or criteria within such a data object. Rather, the reference describes sets of parameter filters but fails to describe any storage of such parameter filters, much less “an activation target data object comprising an indication of the plurality of data accessing units and attributes corresponding to user identifiers of the segment.” ” [Arguments, page 14].
	In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees and directs the Applicant to Fig. 19, as detailed in response to the above arguments. As such, Examiner remains unpersuaded.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-20 are directed to statutory categories, namely a process (claims 1-16), a machine (claims 17-19) and an article of manufacture (claim 20). 

Step 2A, Prong 1: Claims 1, 17 and 20 in part, recite the following abstract idea: 
…generating… a segment of user identifiers from a plurality of user identifiers based at least in part on a segmentation rule; receiving… a first user input indicating a plurality of data accessing units of a total set of data accessing units for the tenant, wherein each data accessing unit comprises a respective subset of tenant users for the tenant and one or more data accessing unit-specific rules for data access by the respective subset of tenant users; creating… and based at least in part on the first user input, an activation target data object comprising  an indication of the plurality of data accessing units and attributes corresponding to user identifiers of the segment; receiving… user input indicating the activation target for publishing the segment; and storing… the segment based at least in part on the second user input, wherein the stored segment is accessible to tenant users of the plurality of data accessing units based at least in part on the activation target data object comprising the plurality of data accessing units; and publishing the segment and the attributes corresponding to user identifiers of the segment to the plurality of data accessing units based at least in part on the activation target data object. [claim 1],
… generate a segment of user identifiers from a plurality of user identifiers based at least in part on a segmentation rule; receive a first user input indicating a plurality of data accessing units of a total set of data accessing units for the tenant, wherein each data accessing unit comprises a respective subset of tenant users for the tenant and one or more data accessing unit-specific rules for data access by the respective subset of tenant users; create, based at least in part on the first user input an activation target data object comprising an indication of the plurality of data accessing units and attributes corresponding to user identifiers of the segment; receive a second user input indicating the activation target data object for publishing the segment; store… the segment based at least in part on the second user input, wherein the stored segment is accessible to tenant users of the plurality of data accessing units based at least in part on the activation target data object comprising the plurality of data accessing units; and publish the segment and the attributes corresponding to user identifiers of the segment to the plurality of data accessing units based at least in part on the activation target data object [claim 17],
generate a segment of user identifiers from a plurality of user identifiers based at least in part on a segmentation rule; receive a first user input indicating a plurality of data accessing units of a total set of data accessing units for the tenant, wherein each data accessing unit comprises a respective subset of tenant users for the tenant and one or more data accessing unit-specific rules for data access by the respective subset of tenant users; create, based at least in part on the first user input an activation target data object comprising an indication of the plurality of data accessing units and attributes corresponding to user identifiers of the segment; receive a second user input indicating the activation target data object for publishing the segment; store… the segment based at least in part on the second user input, wherein the stored segment is accessible to tenant users of the plurality of data accessing units based at least in part on the activation target data object comprising the plurality of data accessing units; and publish the segment and the attributes corresponding to user identifiers of the segment to the plurality of data accessing units based at least in part on the activation target data object  [claim 20].

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, segmenting user groups based on segmentation rules and targeting groups of users is considered to set forth steps for managing interactions between people as well as following rules or instructions.
Concepts relating to commercial or legal interactions, which includes agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations. Specifically, segmenting user groups based on segmentation rules and targeting groups of users is considered to set forth steps for business relations as well as sales activities or behaviors.
As such, claims 1, 17 and 20 are directed to concepts identified as abstract ideas.

Dependent claims 2-16 and 18-19 recite limitations relative to the independent claims, including, for example: 
wherein the plurality of user identifiers corresponds to a plurality of user data records, the method further comprising: receiving…for the activation target data object, a third user input indicating a set of attributes of the user data records; and storing… values for the set of attributes for each user data record corresponding to a user identifier of the segment, wherein the stored values are accessible to the tenant users of the plurality of data accessing units based at least in part on the third user input and the activation target data object comprising the plurality of data accessing units [Claim 2],
wherein the set of attributes comprises a first subset of attributes of the user data records for a first subset of data accessing units of the plurality of data accessing units and a second subset of attributes of the user data records for a second subset of data accessing units of the plurality of data accessing units, and wherein storing the values for the set of attributes comprises: storing… a first set of values for the first subset of attributes for each user data record corresponding to a user identifier of the segment, wherein the stored first set of values is accessible to tenant users of the first subset of data accessing units based at least in part on the third user input and the activation target data object; and storing… a second set of values for the second subset of attributes for each user data record corresponding to a user identifier of the segment, wherein the stored second set of values is accessible to tenant users of the second subset of data accessing units based at least in part on the third user input and the activation target data object [Claim 3],
wherein the segment is generated comprising the first set of values and the second set of values and wherein storing the first set of values and storing the second set of values further comprises: splitting the generated segment into a first data stream and a second data stream, wherein the splitting comprises: generating first metadata for a first set of data comprising the first set of values for the first subset of attributes for each user data record corresponding to a user identifier of the segment; generating second metadata for a second set of data comprising the second set of values for the second subset of attributes for each user data record corresponding to a user identifier of the segment; sending, via the first data stream, the first set of data for storage in the database system according to the first subset of data accessing units; and sending, via the second data stream, the second set of data for storage … according to the second subset of data accessing units [Claim 4],
wherein the stored first set of values is isolated from the stored second set of value… based at least in part on the one or more data accessing unit-specific rules for data access for the plurality of data accessing units [Claim 5],
wherein the set of attributes comprises a name, an email address, a phone number, or a combination thereof [Claim 6],
wherein: the total set of data accessing units comprises the plurality of data accessing units and a second plurality of data accessing units; the plurality of data accessing units is distinct from the second plurality of data accessing units; and the stored segment is inaccessible to tenant users of the second plurality of data accessing units based at least in part on the activation target data object comprising the plurality of data accessing units distinct from the second plurality of data accessing units [Claim 7],
wherein the plurality of user identifiers corresponds to a plurality of user data records, the method further comprising: tracking a data lineage for the plurality of user data records [Claim 8],
wherein storing the segment further comprises: ingesting the plurality of user data records from one or more data sources; and storing… the plurality of user data records based at least in part on the second user input, wherein each user data record of the plurality of user data records is stored with an indicator of a corresponding data source of the one or more data sources from which the user data record originates based at least in part on tracking the data lineage for the plurality of user data records. [Claim 9],
storing… a confidence level associated with each data source of the one or more data sources; and processing each user data record of the plurality of user data records based at least in part on the confidence level associated with the corresponding data source [Claim 10],
further comprising: generating a second segment of user identifiers from the plurality of user identifiers based at least in part on a second segmentation rule; and publishing the second segment to the plurality of data accessing units [Claim 12],
further comprising: transmitting one or more messages… corresponding to the segment of user identifiers based at least in part on storing the segment… wherein the one or more messages comprise a text message, an email, a social media post, a push notification, or a combination thereof [Claim 13],
further comprising: tracking a success metric based at least in part on transmitting the one or more messages and a response rate, a click rate, an open rate, or a combination thereof [Claim 14],
wherein the one or more data accessing unit- specific rules for data access comprise a data protection rule [Claim 15],
wherein the data protection rule is based at least in part on a general data protection regulation (GDPR) [Claim 16].

The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 17 and 20 only recite the following additional elements – 
…managing data processing for a tenant of a database system, comprising…  at a first application server… from a user device… a second application server… from the user device… at the database system…[Claim 1],
An apparatus for managing data processing for a tenant of a database system, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to… at the database system… [Claim 17],
A non-transitory computer-readable medium storing code for managing data processing for a tenant of a database system, the code comprising instructions executable by a processor to… at the database system… [claim 20].

The apparatus, user device, processor, memory, database, servers and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 17 and 20 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
…managing data processing for a tenant of a database system, comprising…  at a first application server… from a user device… a second application server… from the user device… at the database system…[Claim 1],
An apparatus for managing data processing for a tenant of a database system, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to… at the database system… [Claim 17],
A non-transitory computer-readable medium storing code for managing data processing for a tenant of a database system, the code comprising instructions executable by a processor to… at the database system… [claim 20].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al., U.S. Publication No. 2013/0205215 [hereinafter Dunn].

Regarding claim 1, Dunn discloses A method for managing data processing for a tenant of a database system, comprising: generating, at a first application server, a segment of user identifiers from a plurality of user identifiers based at least in part on a segmentation rule (Dunn, ¶ 47, one or more processors of a server system can be configured to run batch jobs as background processes to "auto-add" and/or "auto-delete" group members in bulk. It can be desirable to schedule such batch jobs on daily, weekly, monthly, etc. bases (discloses segmentation rule) as the group's and users' purpose, interests, conversations, or other data (discloses segments of user identifiers) develop over time), (Id., ¶ 49, One or more servers (discloses a plurality of servers) can be configured to: automatically determine which groups were relevant to a user's previous role and automatically remove the user from those groups; and determine which groups the user's new teammates are members of, and add the user to those groups), (Id., ¶ 40, Examples of messages include: posts, comments, indications of a user's personal preferences such as "likes" and "dislikes" (further discloses a segment of user identifiers), updates to a user's status, uploaded files, and hyperlinks to social network data or other network data such as various documents and/or web pages on the Internet), (Id., ¶ 48, a  group can be automatically populated with users based on attributes identified in: users' profiles, entities (e.g., records, organizations, other groups, other users) being followed by users, records (e.g., cases, accounts, clients) with which a user is associated, titles (such as vice-president, team leader, account executive, sales representative, etc.), team, department, role, number of years of service with an organization, senior or junior relative status in the organization, keywords in a user's profile, social networking status, relationships with other users in terms of chain of command (e.g., direct reports, the user's boss, etc.), and other data indicating relationships with various entities (discloses segments of user identifiers). Other attributes can include geographic location, for instance, when a user is in a designated city like San Francisco or on the 3rd floor of a designated San Francisco office address, as well as skills sets and badges, which can be attached to a user ID or profile to recognize the user as an authority or as having a specified expertise);
receiving, from a user device, a first user input indicating a plurality of data accessing units of a total set of data accessing units for the tenant, wherein each data accessing unit comprises a respective subset of tenant users for the tenant and one or more data accessing unit-specific rules for data access by the respective subset of tenant users (Id., ¶ 74, User system 12 typically runs an HTTP client, e.g., a browsing program, such as Microsoft's Internet Explorer browser, Netscape's Navigator browser, Opera's browser, or a WAP-enabled browser in the case of a cell phone, PDA or other wireless device, or the like, allowing a user (e.g., subscriber of the multi-tenant database system) of user system 12 to access, process and view information, pages and applications available to it from system 16 over network 14. Each user system 12 also typically includes one or more user input devices…), (Id., ¶ 202, the database system receives one or more criteria about which users are to automatically follow the object. Examples of the criteria can include: an owner or creator of a record is to follow the record, subordinates of an owner or creator of a record are to follow the record, and a user is to follow his/her manager, the user's peers, other users in the same business group as the user, and other users that the user has emailed or worked with on a project. The criteria can be specific to a user or group of users (e.g., users of a tenant) (discloses a data accessing units for a tenant each comprising a subset of users and based on unit-specific rules)), (Id., ¶ 295, The user can then use a mouse to move a graphical pointer 1852 on the display to select various parameter options (discloses user input) and enter customized parameter data in fields of window 1900 according to the user's desired filtering. In pop-up window 1900, the parameters can be individually selected and activated so that any one of a variety of parameters can cause a particular other user to be identified as a candidate to be added to or removed from a group. In other instances, it may be desirable to select and activate a combination of parameters to identify one or more users to add or remove);
creating, at a second application server and based at least in part on the first user input, an activation target data object comprising an indication of the plurality of data accessing units and attributes corresponding to user identifiers of the segment (Id., ¶ 47, one or more processors of a server system can be configured to run batch jobs as background processes to "auto-add" and/or "auto-delete" group members in bulk), (Id., ¶ 49, One or more servers (discloses a plurality of servers) can be configured to: automatically determine which groups were relevant to a user's previous role and automatically remove the user from those groups; and determine which groups the user's new teammates are members of, and add the user to those groups), (Id., ¶ 295, FIG. 19 shows an example of a filter parameters pop-up window 1900 as displayed in a GUI on a display device, according to some implementations. For example, pop-up window 1900 can be displayed as an overlay on the group page of FIG. 18. In another example, pop-up window 1900 can be displayed in a separate window or GUI. Returning to the example of FIG. 18, when a user selects the "customize" button 1836, the receipt of this user input data by the user system or by a server performing methods 1500 or 1600 can cause filter parameters pop-up window 1900 to be generated and displayed on the user's display device The user can then use a mouse to move a graphical pointer 1852 on the display to select various parameter options (discloses user input) and enter customized parameter data in fields of window 1900 according to the user's desired filtering. In pop-up window 1900, the parameters can be individually selected and activated so that any one of a variety of parameters can cause a particular other user to be identified as a candidate to be added to or removed from a group. In other instances, it may be desirable to select and activate a combination of parameters to identify one or more users to add or remove (discloses activation target data objects)), (Id., ¶ 202, the database system receives one or more criteria about which users are to automatically follow the object. Examples of the criteria can include: an owner or creator of a record is to follow the record, subordinates of an owner or creator of a record are to follow the record, and a user is to follow his/her manager, the user's peers, other users in the same business group as the user, and other users that the user has emailed or worked with on a project. The criteria can be specific to a user or group of users (e.g., users of a tenant) (discloses data accessing units for a tenant)), (Id., Fig. 19, Figure depicts data objects and attributes corresponding to user identifiers);
receiving, from the user device a second user input indicating the activation target data object for publishing the segment (Id., ¶ 295, FIG. 19 shows an example of a filter parameters pop-up window 1900 as displayed in a GUI on a display device, according to some implementations. For example, pop-up window 1900 can be displayed as an overlay on the group page of FIG. 18. In another example, pop-up window 1900 can be displayed in a separate window or GUI. Returning to the example of FIG. 18, when a user selects the "customize" button 1836, the receipt of this user input data by the user system or by a server performing methods 1500 or 1600 can cause filter parameters pop-up window 1900 to be generated and displayed on the user's display device. The user can then use a mouse to move a graphical pointer 1852 on the display to select various parameter options and enter customized parameter data in fields of window 1900 according to the user's desired filtering. In pop-up window 1900, the parameters can be individually selected and activated so that any one of a variety of parameters can cause a particular other user to be identified as a candidate to be added to or removed from a group. In other instances, it may be desirable to select and activate a combination of parameters to identify one or more users to add or remove), (Id., Fig. 19, Figure depicts user input indicating the activation target for publishing a segment of user identifiers);

    PNG
    media_image2.png
    625
    496
    media_image2.png
    Greyscale

storing, at the database system, the segment based at least in part on the second user input… (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., Fig. 19, Figure depicts user input indicating the activation target for publishing a segment of user identifiers);
Through KSR Rationale D (See MPEP 2141(III)(D)), Dunn discloses …wherein the stored segment is accessible to tenant users of the plurality of data accessing units based at least in part on the activation target data object comprising the plurality of data accessing units.
	First, Dunn discloses a stored segment accessible to tenant users of the plurality of data accessing units (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., ¶ 47, one or more processors of a server system can be configured to run batch jobs as background processes to "auto-add" and/or "auto-delete" group members in bulk. It can be desirable to schedule such batch jobs on daily, weekly, monthly, etc. bases (discloses segmentation rule) as the group's and users' purpose, interests, conversations, or other data (discloses segments of user identifiers) develop over time), (Id., ¶ 202, the database system receives one or more criteria about which users are to automatically follow the object. Examples of the criteria can include: an owner or creator of a record is to follow the record, subordinates of an owner or creator of a record are to follow the record, and a user is to follow his/her manager, the user's peers, other users in the same business group as the user, and other users that the user has emailed or worked with on a project. The criteria can be specific to a user or group of users (e.g., users of a tenant)).
Further, Dunn discloses the activation target comprising the plurality of data accessing units (Id., Fig. 19, Figure depicts user input indicating the activation target for publishing a segment of user identifiers);
One of ordinary skill in the art would have recognized that applying the known technique of limiting access of stored segment information to particular tenant users of a plurality of data accessing units based on the activation target would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of using activation target information to determine accessibility would have yielded predictable results because the level of ordinary skill in the art demonstrated by Dunn shows the ability to incorporate such data accessibility features into similar systems. Further, applying the technique of using activation target information to determine accessibility would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more granular accessibility options according to specific user segment information. Thus, through KSR Rationale D (See MPEP 2141(III)(D)), Dunn discloses …wherein the stored segment is accessible to tenant users of the plurality of data accessing units based at least in part on the activation target data object comprising the plurality of data accessing units.
Dunn further discloses …and publishing the segment and the attributes corresponding to user identifiers of the segment to the plurality of data accessing units based at least in part on the activation target data object (Id., ¶ 285, In FIG. 18, a publisher component 1802 of the GUI allows a user viewing page 1800 to enter posts and comments to submit for display in group feed 1804. A control region 1812 of group page 1800 includes several selections presented as user-selectable buttons configured to perform respective operations regarding XYZ Competitive Group. In this example, control region 1812 includes "edit group data" button 1816, which a user can click on using a suitable pointing device such as a mouse to access and edit various data stored in association with XYZ Competitive Group. For instance, a user such as the group leader can click on button 1816 to access a group description, purpose, and various documents and other files stored as part of XYZ Competitive Group. Control region 1812 further includes an "invite" button 1820 configured to allow a user such as a group leader to manually enter the names or manually select users to invite to join XYZ Competitive Group), (Id., Fig. 18, Figure depicts a publishing component of an interface wherein segments and attributes can be published via control region 1812).

    PNG
    media_image3.png
    668
    906
    media_image3.png
    Greyscale


Regarding claim 2, Dunn discloses the method of claim 1.
Dunn further discloses …wherein the plurality of user identifiers corresponds to a plurality of user data records, the method further comprising: receiving, from the user device and for the activation target data object, a third user input indicating a set of attributes of the user data records (Id., ¶ 47, one or more processors of a server system can be configured to run batch jobs as background processes to "auto-add" and/or "auto-delete" group members in bulk. It can be desirable to schedule such batch jobs on daily, weekly, monthly, etc. bases as the group's and users' purpose, interests, conversations, or other data (discloses segments of user identifiers corresponding to user data records) develop over time), (Id., ¶ 40, Examples of messages include: posts, comments, indications of a user's personal preferences such as "likes" and "dislikes" (further discloses a segment of user identifiers), updates to a user's status, uploaded files, and hyperlinks to social network data or other network data such as various documents and/or web pages on the Internet), (Id., ¶ 44, users can be automatically added to or deleted from the group according to the relevance of user data to group data, for instance, when a user attribute satisfies one or more group parameters. The automatic addition or deletion of a user in a group membership roster can occur without input from a group leader and/or without input from the user in some instances. In some other instances, a group leader can be prompted whether to invite a user automatically identified as relevant to the group (discloses third input indicating a set of attributes), and users can have the option of accepting or declining an invitation to join the group), (Id., ¶ 171, In various implementations, the group can be created based on certain attributes that are common to the users, can be created by inviting users, and/or can be created by receiving requests to join from a user);
and storing, at the database system, values for the set of attributes for each user data record corresponding to a user identifier of the segment… (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., Fig. 19, Figure depicts user input indicating the activation target for publishing a segment of user identifiers), (Id., ¶ 47, one or more processors of a server system can be configured to run batch jobs as background processes to "auto-add" and/or "auto-delete" group members in bulk. It can be desirable to schedule such batch jobs on daily, weekly, monthly, etc. bases (discloses segmentation rule) as the group's and users' purpose, interests, conversations, or other data (discloses segments of user identifiers corresponding to user data records) develop over time), (Id., ¶ 48, a group can be automatically populated with users based on attributes identified in: users' profiles, entities (e.g., records, organizations, other groups, other users) being followed by users, records (e.g., cases, accounts, clients) with which a user is associated, titles (such as vice-president, team leader, account executive, sales representative, etc.), team, department, role, number of years of service with an organization, senior or junior relative status in the organization, keywords in a user's profile, social networking status, relationships with other users in terms of chain of command (e.g., direct reports, the user's boss, etc.) (discloses values for the set of attributes)).
Through KSR Rationale D (See MPEP 2141(III)(D)), Dunn discloses …wherein the stored values are accessible to the tenant users of the plurality of data accessing units based at least in part on the third user input and the activation target data object comprising the plurality of data accessing units.
First, Dunn discloses a stored values accessible to tenant users of the plurality of data accessing units (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., ¶ 47, one or more processors of a server system can be configured to run batch jobs as background processes to "auto-add" and/or "auto-delete" group members in bulk. It can be desirable to schedule such batch jobs on daily, weekly, monthly, etc. bases (discloses segmentation rule) as the group's and users' purpose, interests, conversations, or other data (discloses segments of user identifiers) develop over time), (Id., ¶ 202, the database system receives one or more criteria about which users are to automatically follow the object. Examples of the criteria can include: an owner or creator of a record is to follow the record, subordinates of an owner or creator of a record are to follow the record, and a user is to follow his/her manager, the user's peers, other users in the same business group as the user, and other users that the user has emailed or worked with on a project. The criteria can be specific to a user or group of users (e.g., users of a tenant)).
Further, Dunn discloses user input and the activation target comprising the plurality of data accessing units (Id., Fig. 19, Figure depicts user input indicating the activation target for publishing a segment of user identifiers);
One of ordinary skill in the art would have recognized that applying the known technique of limiting access of stored attribute value information to particular tenant users of a plurality of data accessing units based on the activation target would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of using activation target information to determine accessibility would have yielded predictable results because the level of ordinary skill in the art demonstrated by Dunn shows the ability to incorporate such data accessibility features into similar systems. Further, applying the technique of using activation target information to determine accessibility would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more granular accessibility options according to specific user attribute value information.

Regarding claim 3, Dunn discloses the method of claim 2.
Dunn further discloses …wherein the set of attributes comprises a first subset of attributes of the user data records for a first subset of data accessing units of the plurality of data accessing units and a second subset of attributes of the user data records for a second subset of data accessing units of the plurality of data accessing units, and wherein storing the values for the set of attributes comprises: storing, at the database system, a first set of values for the first subset of attributes for each user data record corresponding to a user identifier of the segment… (Id., ¶ 48, a group can be automatically populated with users based on attributes identified in: users' profiles, entities (e.g., records, organizations, other groups, other users) being followed by users, records (e.g., cases, accounts, clients) with which a user is associated, titles (such as vice-president, team leader, account executive, sales representative, etc.), team, department, role, number of years of service with an organization, senior or junior relative status in the organization, keywords in a user's profile, social networking status, relationships with other users in terms of chain of command (e.g., direct reports, the user's boss, etc.) (discloses a plurality of attribute subsets)), (Id., ¶ 47, one or more processors of a server system can be configured to run batch jobs as background processes to "auto-add" and/or "auto-delete" group members in bulk. It can be desirable to schedule such batch jobs on daily, weekly, monthly, etc. bases as the group's and users' purpose, interests, conversations, or other data (discloses segments of user identifiers corresponding to user data records) develop over time), (Id., ¶ 40, Examples of messages include: posts, comments, indications of a user's personal preferences such as "likes" and "dislikes" (further discloses a segment of user identifiers), updates to a user's status, uploaded files, and hyperlinks to social network data or other network data such as various documents and/or web pages on the Internet), (Id., ¶ 44, users can be automatically added to or deleted from the group according to the relevance of user data to group data, for instance, when a user attribute satisfies one or more group parameters. The automatic addition or deletion of a user in a group membership roster can occur without input from a group leader and/or without input from the user in some instances. In some other instances, a group leader can be prompted whether to invite a user automatically identified as relevant to the group (discloses third input indicating a set of attributes), and users can have the option of accepting or declining an invitation to join the group), (Id., ¶ 171, In various implementations, the group can be created based on certain attributes that are common to the users, can be created by inviting users, and/or can be created by receiving requests to join from a user), (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., ¶ 309, FIG. 22 shows an example of a proposed invitation list 2204 for inviting users to join a group in the form of a pop-up window 2200 displayed in a GUI, according to some implementations. In the example of FIG. 22, the proposed list 2204 includes eight names of users of the online social network who have an attribute or are associated with an entity or event having an attribute satisfying one or more parameters, as described above with reference to methods 1500 and 1600. In this example, an initial list of names is presented in pop-up window 2200 with check boxes next to each name. In this way, a user can select a subset of the initial list of other users to invite to join or unilaterally cause to join the XYZ Competitive Group (discloses subset of data accessing units));
Through KSR Rationale D (See MPEP 2141(III)(D)), Dunn discloses …wherein the stored first set of values is accessible to tenant users of the first subset of data accessing units based at least in part on the third user input and the activation target data object
First, Dunn discloses stored values accessible to tenant users of the plurality of data accessing units (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., ¶ 202, the database system receives one or more criteria about which users are to automatically follow the object. Examples of the criteria can include: an owner or creator of a record is to follow the record, subordinates of an owner or creator of a record are to follow the record, and a user is to follow his/her manager, the user's peers, other users in the same business group as the user, and other users that the user has emailed or worked with on a project. The criteria can be specific to a user or group of users (e.g., users of a tenant)), (Id., ¶ 309, FIG. 22 shows an example of a proposed invitation list 2204 for inviting users to join a group in the form of a pop-up window 2200 displayed in a GUI, according to some implementations. In the example of FIG. 22, the proposed list 2204 includes eight names of users of the online social network who have an attribute or are associated with an entity or event having an attribute satisfying one or more parameters, as described above with reference to methods 1500 and 1600. In this example, an initial list of names is presented in pop-up window 2200 with check boxes next to each name. In this way, a user can select a subset of the initial list of other users to invite to join or unilaterally cause to join the XYZ Competitive Group (discloses subset of data accessing units))
Further, Dunn discloses a third user input and the activation target comprising the plurality of data accessing units (Id., Fig. 19, Figure depicts user input indicating the activation target for publishing a segment of user identifiers), In some other instances, a group leader can be prompted whether to invite a user automatically identified as relevant to the group (discloses third input indicating a set of attributes), and users can have the option of accepting or declining an invitation to join the group).
One of ordinary skill in the art would have recognized that applying the known technique of limiting access of stored attribute value information to particular tenant users of a plurality of data accessing units based on the activation target would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of using activation target information to determine accessibility would have yielded predictable results because the level of ordinary skill in the art demonstrated by Dunn shows the ability to incorporate such data accessibility features into similar systems. Further, applying the technique of using activation target information to determine accessibility would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more granular accessibility options according to specific user attribute value information.
Dunn further discloses …and storing, at the database system, a second set of values for the second subset of attributes for each user data record corresponding to a user identifier of the segment… (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., ¶ 48, a group can be automatically populated with users based on attributes identified in: users' profiles, entities (e.g., records, organizations, other groups, other users) being followed by users, records (e.g., cases, accounts, clients) with which a user is associated, titles (such as vice-president, team leader, account executive, sales representative, etc.), team, department, role, number of years of service with an organization, senior or junior relative status in the organization, keywords in a user's profile, social networking status, relationships with other users in terms of chain of command (e.g., direct reports, the user's boss, etc.) (discloses a plurality of attribute subsets)).
Through KSR Rationale D (See MPEP 2141(III)(D)), Dunn discloses …wherein the stored second set of values is accessible to tenant users of the second subset of data accessing units based at least in part on the third user input and the activation target data object.
First, Dunn discloses stored values accessible to tenant users of the plurality of data accessing units (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., ¶ 202, the database system receives one or more criteria about which users are to automatically follow the object. Examples of the criteria can include: an owner or creator of a record is to follow the record, subordinates of an owner or creator of a record are to follow the record, and a user is to follow his/her manager, the user's peers, other users in the same business group as the user, and other users that the user has emailed or worked with on a project. The criteria can be specific to a user or group of users (e.g., users of a tenant)), (Id., ¶ 309, FIG. 22 shows an example of a proposed invitation list 2204 for inviting users to join a group in the form of a pop-up window 2200 displayed in a GUI, according to some implementations. In the example of FIG. 22, the proposed list 2204 includes eight names of users of the online social network who have an attribute or are associated with an entity or event having an attribute satisfying one or more parameters, as described above with reference to methods 1500 and 1600. In this example, an initial list of names is presented in pop-up window 2200 with check boxes next to each name. In this way, a user can select a subset of the initial list of other users to invite to join or unilaterally cause to join the XYZ Competitive Group (discloses subset of data accessing units))
Further, Dunn discloses a third user input and the activation target comprising the plurality of data accessing units (Id., Fig. 19, Figure depicts user input indicating the activation target for publishing a segment of user identifiers), In some other instances, a group leader can be prompted whether to invite a user automatically identified as relevant to the group (discloses third input indicating a set of attributes), and users can have the option of accepting or declining an invitation to join the group).
One of ordinary skill in the art would have recognized that applying the known technique of limiting access of stored attribute value information to particular tenant users of a plurality of data accessing units based on the activation target would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of using activation target information to determine accessibility would have yielded predictable results because the level of ordinary skill in the art demonstrated by Dunn shows the ability to incorporate such data accessibility features into similar systems. Further, applying the technique of using activation target information to determine accessibility would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more granular accessibility options according to specific user attribute value information.

Regarding claim 4, Dunn discloses the method of claim 3.
Dunn further discloses …wherein the segment is generated comprising the first set of values and the second set of values and wherein storing the first set of values and storing the second set of values further comprises: splitting the generated segment into a first data stream and a second data stream, wherein the splitting comprises: generating first metadata for a first set of data comprising the first set of values for the first subset of attributes for each user data record corresponding to a user identifier of the segment (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., ¶ 48, a group can be automatically populated with users based on attributes identified in: users' profiles, entities (e.g., records, organizations, other groups, other users) being followed by users, records (e.g., cases, accounts, clients) with which a user is associated, titles (such as vice-president, team leader, account executive, sales representative, etc.), team, department, role, number of years of service with an organization, senior or junior relative status in the organization, keywords in a user's profile, social networking status, relationships with other users in terms of chain of command (e.g., direct reports, the user's boss, etc.) (discloses a plurality of attribute subsets)), (Id., ¶ 47, one or more processors of a server system can be configured to run batch jobs as background processes to "auto-add" and/or "auto-delete" group members in bulk. It can be desirable to schedule such batch jobs on daily, weekly, monthly, etc. bases as the group's and users' purpose, interests, conversations, or other data (discloses segments of user identifiers) develop over time), (Id., ¶ 208, A feed generator can refer to any software program running on a processor or a dedicated processor (or combination thereof) that can generate feed items (e.g., feed tracked updates or messages) and combine them into a feed (discloses splitting the segment data into data streams). In one implementation, the feed generator can generate a feed item by receiving a feed tracked update or message, identifying what feeds the item should be added to, and adding the feed. Adding the feed can include adding additional information (metadata) (discloses generating metadata) to the feed tracked update or message (e.g., adding a document, sender of message, a determined importance, etc.). The feed generator can also check to make sure that no one sees feed tracked updates for data that they don't have access to see (e.g., according to sharing rules). A feed generator can run at various times to pre-compute feeds or to compute them dynamically, or combinations thereof);
generating second metadata for a second set of data comprising the second set of values for the second subset of attributes for each user data record corresponding to a user identifier of the segment (Id., ¶ 48, a group can be automatically populated with users based on attributes identified in: users' profiles, entities (e.g., records, organizations, other groups, other users) being followed by users, records (e.g., cases, accounts, clients) with which a user is associated, titles (such as vice-president, team leader, account executive, sales representative, etc.), team, department, role, number of years of service with an organization, senior or junior relative status in the organization, keywords in a user's profile, social networking status, relationships with other users in terms of chain of command (e.g., direct reports, the user's boss, etc.) (discloses a plurality of attribute subsets)), (Id., ¶ 47, one or more processors of a server system can be configured to run batch jobs as background processes to "auto-add" and/or "auto-delete" group members in bulk. It can be desirable to schedule such batch jobs on daily, weekly, monthly, etc. bases as the group's and users' purpose, interests, conversations, or other data (discloses segments of user identifiers) develop over time), (Id., ¶ 208, A feed generator can refer to any software program running on a processor or a dedicated processor (or combination thereof) that can generate feed items (e.g., feed tracked updates or messages) and combine them into a feed (discloses splitting the segment data into data streams). In one implementation, the feed generator can generate a feed item by receiving a feed tracked update or message, identifying what feeds the item should be added to, and adding the feed. Adding the feed can include adding additional information (metadata) (discloses generating metadata) to the feed tracked update or message (e.g., adding a document, sender of message, a determined importance, etc.). The feed generator can also check to make sure that no one sees feed tracked updates for data that they don't have access to see (e.g., according to sharing rules). A feed generator can run at various times to pre-compute feeds or to compute them dynamically, or combinations thereof), (Id., ¶ 57, In some online social networks, users can access one or more information feeds (discloses a plurality of data streams), which include information updates presented as items or entries in the feed. Such a feed item can include a single information update or a collection of individual information updates. A feed item can include various types of data including character-based data, audio data, image data and/or video data);
sending, via the first data stream, the first set of data for storage in the database system according to the first subset of data accessing units (Id., ¶ 208, A feed generator can refer to any software program running on a processor or a dedicated processor (or combination thereof) that can generate feed items (e.g., feed tracked updates or messages) and combine them into a feed (discloses data streams)), (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., ¶ 202, the database system receives one or more criteria about which users are to automatically follow the object. Examples of the criteria can include: an owner or creator of a record is to follow the record, subordinates of an owner or creator of a record are to follow the record, and a user is to follow his/her manager, the user's peers, other users in the same business group as the user, and other users that the user has emailed or worked with on a project. The criteria can be specific to a user or group of users (e.g., users of a tenant) (discloses a data accessing units for a tenant));
and sending, via the second data stream, the second set of data for storage in the database system according to the second subset of data accessing units (Id., ¶ 57, In some online social networks, users can access one or more information feeds (discloses a plurality of data streams), which include information updates presented as items or entries in the feed), (Id., ¶ 208, A feed generator can refer to any software program running on a processor or a dedicated processor (or combination thereof) that can generate feed items (e.g., feed tracked updates or messages) and combine them into a feed (discloses data streams)), (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., ¶ 202, the database system receives one or more criteria about which users are to automatically follow the object. Examples of the criteria can include: an owner or creator of a record is to follow the record, subordinates of an owner or creator of a record are to follow the record, and a user is to follow his/her manager, the user's peers, other users in the same business group as the user, and other users that the user has emailed or worked with on a project. The criteria can be specific to a user or group of users (e.g., users of a tenant) (discloses a data accessing units for a tenant)).

Regarding claim 5, Dunn discloses the method of claim 3.
Dunn further discloses …wherein the stored first set of values is isolated from the stored second set of values at the database system based at least in part on the one or more data accessing unit-specific rules for data access for the plurality of data accessing units (Id., ¶ 48, a group can be automatically populated with users based on attributes identified in: users' profiles, entities (e.g., records, organizations, other groups, other users) being followed by users, records (e.g., cases, accounts, clients) with which a user is associated, titles (such as vice-president, team leader, account executive, sales representative, etc.), team, department, role, number of years of service with an organization, senior or junior relative status in the organization, keywords in a user's profile, social networking status, relationships with other users in terms of chain of command (e.g., direct reports, the user's boss, etc.) (discloses sets of values for the set of attributes)), (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., ¶ 179, a tenant can specify events that they want tracked. In an implementation, event history table 910 can include the name of the field that changed (e.g., old and new values). In another implementation, the name of the field, and the values, are stored in a separate table (discloses isolating values basic on specific rules). Other information about an event (e.g., text of comment, feed tracked update, post or status update) can be stored in event history table 910, or in other tables, as is now described), (Id., ¶ 202, the database system receives one or more criteria about which users are to automatically follow the object. Examples of the criteria can include: an owner or creator of a record is to follow the record, subordinates of an owner or creator of a record are to follow the record, and a user is to follow his/her manager, the user's peers, other users in the same business group (discloses specific rules for data accessing units) as the user, and other users that the user has emailed or worked with on a project. The criteria can be specific to a user or group of users (e.g., users of a tenant)).

Regarding claim 6, Dunn discloses the method of claim 2.
Dunn further discloses …wherein the set of attributes comprises a name, an email address, a phone number, or a combination thereof (Id., ¶ 53, A "user profile" or "user's profile" is generally configured to store and maintain data about a given user of the database system. The data can include general information, such as name, title, phone number, a photo, a biographical summary, and a status, e.g., text describing what the user is currently doing. As mentioned below, the data can include messages created by other users. Where there are multiple tenants, a user is typically associated with a particular tenant. For example, a user could be a salesperson of a company, which is a tenant of the database system that provides a database service).

Regarding claim 7, Dunn discloses the method of claim 1.
Dunn further discloses …wherein: the total set of data accessing units comprises the plurality of data accessing units and a second plurality of data accessing units (Id., ¶ 202, the database system receives one or more criteria about which users are to automatically follow the object. Examples of the criteria can include: an owner or creator of a record is to follow the record, subordinates of an owner or creator of a record are to follow the record, and a user is to follow his/her manager, the user's peers, other users in the same business group (discloses a plurality of data accessing units) as the user, and other users that the user has emailed or worked with on a project. The criteria can be specific to a user or group of users (e.g., users of a tenant)), (Id., ¶ 53, the data can include messages created by other users. Where there are multiple tenants, a user is typically associated with a particular tenant. For example, a user could be a salesperson of a company, which is a tenant of the database system that provides a database service (discloses a plurality of tenants each with a plurality of data accessing units))
the plurality of data accessing units is distinct from the second plurality of data accessing units  (Id., ¶ 72, With a multi-tenant system, data for multiple tenants may be stored in the same physical database object in tenant data storage 22, however, tenant data typically is arranged in the storage medium(s) of tenant data storage 22 so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared), (Id., ¶ 48, a group can be automatically populated with users based on attributes identified in: users' profiles, entities (e.g., records, organizations, other groups, other users) being followed by users, records (e.g., cases, accounts, clients) with which a user is associated, titles (such as vice-president, team leader, account executive, sales representative, etc.), team, department, role, number of years of service with an organization, senior or junior relative status in the organization, keywords in a user's profile, social networking status, relationships with other users in terms of chain of command (e.g., direct reports, the user's boss, etc.), and other data indicating relationships with various entities (discloses distinct pluralities of data accessing units));
and the stored segment is inaccessible to tenant users of the second plurality of data accessing units based at least in part on the activation target data object comprising the plurality of data accessing units distinct from the second plurality of data accessing units (Id., ¶ 72, With a multi-tenant system, data for multiple tenants may be stored in the same physical database object in tenant data storage 22, however, tenant data typically is arranged in the storage medium(s) of tenant data storage 22 so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared), (Id., ¶ 295, The user can then use a mouse to move a graphical pointer 1852 on the display to select various parameter options and enter customized parameter data in fields of window 1900 according to the user's desired filtering. In pop-up window 1900, the parameters can be individually selected and activated so that any one of a variety of parameters can cause a particular other user to be identified as a candidate to be added to or removed from a group. In other instances, it may be desirable to select and activate a combination of parameters to identify one or more users to add or remove (discloses activation targets)).

Regarding claim 8, Dunn discloses the method of claim 1.
Dunn further discloses …wherein the plurality of user identifiers corresponds to a plurality of user data records, the method further comprising: tracking a data lineage for the plurality of user data records (Id., ¶ 47, one or more processors of a server system can be configured to run batch jobs as background processes to "auto-add" and/or "auto-delete" group members in bulk. It can be desirable to schedule such batch jobs on daily, weekly, monthly, etc. bases as the group's and users' purpose, interests, conversations, or other data (discloses user data records) develop over time), (Id., ¶ 137, a feed tracked update is created dynamically when a feed (e.g., the entity feed of record 425) is requested. Thus, in one implementation, a feed tracked update can be created when a user requests the entity feed for record 425. In this implementation, the feed tracked update may be created (e.g., assembled), including re-created, each time the entity feed is to be displayed to any user. In one implementation, one or more event history tables can keep track  (discloses tracking data lineage) of previous events so that the feed tracked update can be re-created).

Regarding claim 9, Dunn discloses the method of claim 8.
Dunn further discloses …wherein storing the segment further comprises: ingesting the plurality of user data records from one or more data sources  (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., ¶ 47, one or more processors of a server system can be configured to run batch jobs as background processes to "auto-add" and/or "auto-delete" group members in bulk. It can be desirable to schedule such batch jobs on daily, weekly, monthly, etc. bases as the group's and users' purpose, interests, conversations, or other data (discloses segments of user identifiers) develop over time), (Id., ¶ 38, the information updates can include various social network data from various sources and can be stored in an on-demand database service environment);
and storing, at the database system, the plurality of user data records based at least in part on the second user input, wherein each user data record of the plurality of user data records is stored with an indicator of a corresponding data source of the one or more data sources from which the user data record originates based at least in part on tracking the data lineage for the plurality of user data records  (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., ¶ 47, one or more processors of a server system can be configured to run batch jobs as background processes to "auto-add" and/or "auto-delete" group members in bulk. It can be desirable to schedule such batch jobs on daily, weekly, monthly, etc. bases as the group's and users' purpose, interests, conversations, or other data (discloses user data records) develop over time), (Id., ¶ 137, a feed tracked update is created dynamically when a feed (e.g., the entity feed of record 425) is requested. Thus, in one implementation, a feed tracked update can be created when a user requests the entity feed for record 425. In this implementation, the feed tracked update may be created (e.g., assembled), including re-created, each time the entity feed is to be displayed to any user. In one implementation, one or more event history tables can keep track  (discloses tracking data lineage) of previous events so that the feed tracked update can be re-created), (Id., ¶ 249, the event and the source of the event, e.g., a record (for a record update) or a posting user (for a user-generated post) are written to a news feed table (discloses source identifier) along with an event identifier. In one implementation, such information is added as a separate entry into the news feed table along with the event ID. In another implementation, each of the events for a user is added as a new column for the row of the user. In yet another implementation, more columns (e.g., columns from the other tables) can be added).

Regarding claim 11, Dunn discloses the method of claim 1.
Dunn further discloses …wherein the second application server is a same application server as the first application server (Id., ¶ 49, One or more servers (discloses the use of one or more servers to execute a task) can be configured to: automatically determine which groups were relevant to a user's previous role and automatically remove the user from those groups; and determine which groups the user's new teammates are members of, and add the user to those groups)

Regarding claim 12, Dunn discloses the method of claim 1.
Dunn further discloses …further comprising: generating a second segment of user identifiers from the plurality of user identifiers based at least in part on a second segmentation rule (Id., ¶ 47, one or more processors of a server system can be configured to run batch jobs as background processes to "auto-add" and/or "auto-delete" group members in bulk. It can be desirable to schedule such batch jobs on daily, weekly, monthly, etc. bases (discloses segmentation rules) as the group's and users' purpose, interests, conversations, or other data (discloses segments of user identifiers) develop over time), (Id., ¶ 40, Examples of messages include: posts, comments, indications of a user's personal preferences such as "likes" and "dislikes" (further discloses a segment of user identifiers), updates to a user's status, uploaded files, and hyperlinks to social network data or other network data such as various documents and/or web pages on the Internet); 
and publishing the second segment to the activation target to the plurality of data accessing units  (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., ¶ 295, The user can then use a mouse to move a graphical pointer 1852 on the display to select various parameter options and enter customized parameter data in fields of window 1900 according to the user's desired filtering. In pop-up window 1900, the parameters can be individually selected and activated so that any one of a variety of parameters can cause a particular other user to be identified as a candidate to be added to or removed from a group. In other instances, it may be desirable to select and activate a combination of parameters to identify one or more users to add or remove), (Id., Fig 18, Figure depicts publishing data to a plurality of data accessing units).

Regarding claim 13, Dunn discloses the method of claim 1.
Dunn further discloses …further comprising: transmitting one or more messages to a plurality of user devices corresponding to the segment of user identifiers based at least in part on storing the segment at the database system, wherein the one or more messages comprise a text message, an email, a social media post, a push notification, or a combination thereof (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., ¶ 32, FIG. 23 shows an example of a network communication in the form of an email for inviting users to join a group, as displayed in a GUI on a recipient user's display device, according to some implementations).

Regarding claim 15, Dunn discloses the method of claim 1.
Dunn further discloses …wherein the one or more data accessing unit- specific rules for data access comprise a data protection rule (Id., ¶ 202, the database system receives one or more criteria about which users are to automatically follow the object. Examples of the criteria can include: an owner or creator of a record is to follow the record, subordinates of an owner or creator of a record are to follow the record, and a user is to follow his/her manager, the user's peers, other users in the same business group (discloses a plurality of data accessing units) as the user, and other users that the user has emailed or worked with on a project. The criteria can be specific to a user or group of users (e.g., users of a tenant)), (Id., ¶ 42, an information feed may be specific to a group of users of an online social network. For instance, a group of users may publish a news feed. Members of the group may view and post to this group feed in accordance with a permissions configuration for the feed and the group. Information updates in a group context can also include changes to group status information), (Id., ¶ 191, a user can access a feed of a record if the user can access the record. The security rules for determining whether a user has access to a record can be performed in a variety of ways, some of which are described in commonly assigned U.S. Pat. No. 8,095,531, titled METHODS AND SYSTEMS FOR CONTROLLING ACCESS TO CUSTOM OBJECTS IN A DATABASE, by Weissman et al., issued on Jan. 10, 2012, and hereby incorporated by reference in its entirety and for all purposes).

Regarding claim 17, Dunn discloses An apparatus for managing data processing for a tenant of a database system, comprising: a processor (Dunn, ¶ 74, User system 12 typically runs an HTTP client, e.g., a browsing program, such as Microsoft's Internet Explorer browser, Netscape's Navigator browser, Opera's browser, or a WAP-enabled browser in the case of a cell phone, PDA or other wireless device, or the like, allowing a user (e.g., subscriber of the multi-tenant database system) of user system 12 to access, process and view information, pages and applications available to it from system 16 over network 14. Each user system 12 also typically includes one or more user input devices…), (Id., ¶ 47, in some instances, one or more processors of a server system can be configured to run batch jobs as background processes to "auto-add" and/or "auto-delete" group members in bulk);
memory coupled with the processor (Id., ¶ 76, Additionally, the term "server" is meant to refer to a computing device or system, including processing hardware and process space(s), an associated storage medium such as a memory device or database, and, in some instances, a database application (e.g., OODBMS or RDBMS) as is well known in the art);
and instructions stored in the memory and executable by the processor to cause the apparatus to: generate a segment of user identifiers from a plurality of user identifiers based at least in part on a segmentation rule (Dunn, ¶ 47, one or more processors of a server system can be configured to run batch jobs as background processes to "auto-add" and/or "auto-delete" group members in bulk. It can be desirable to schedule such batch jobs on daily, weekly, monthly, etc. bases (discloses segmentation rule) as the group's and users' purpose, interests, conversations, or other data (discloses segments of user identifiers) develop over time), (Id., ¶ 334, the software code may be stored as a series of instructions or commands on a computer-readable medium for storage and/or transmission, suitable media include random access memory (RAM), a read only memory (ROM), a magnetic medium such as a hard-drive or a floppy disk, or an optical medium such as a compact disk (CD) or DVD (digital versatile disk), flash memory, and the like), (Id., ¶ 40, Examples of messages include: posts, comments, indications of a user's personal preferences such as "likes" and "dislikes" (further discloses a segment of user identifiers), updates to a user's status, uploaded files, and hyperlinks to social network data or other network data such as various documents and/or web pages on the Internet), (Id., ¶ 48, a  group can be automatically populated with users based on attributes identified in: users' profiles, entities (e.g., records, organizations, other groups, other users) being followed by users, records (e.g., cases, accounts, clients) with which a user is associated, titles (such as vice-president, team leader, account executive, sales representative, etc.), team, department, role, number of years of service with an organization, senior or junior relative status in the organization, keywords in a user's profile, social networking status, relationships with other users in terms of chain of command (e.g., direct reports, the user's boss, etc.), and other data indicating relationships with various entities (discloses segments of user identifiers). Other attributes can include geographic location, for instance, when a user is in a designated city like San Francisco or on the 3rd floor of a designated San Francisco office address, as well as skills sets and badges, which can be attached to a user ID or profile to recognize the user as an authority or as having a specified expertise);
receive a first user input indicating a plurality of data accessing units of a total set of data accessing units for the tenant, wherein each data accessing unit comprises a respective subset of tenant users for the tenant and one or more data accessing unit-specific rules for data access by the respective subset of tenant users (Id., ¶ 74, User system 12 typically runs an HTTP client, e.g., a browsing program, such as Microsoft's Internet Explorer browser, Netscape's Navigator browser, Opera's browser, or a WAP-enabled browser in the case of a cell phone, PDA or other wireless device, or the like, allowing a user (e.g., subscriber of the multi-tenant database system) of user system 12 to access, process and view information, pages and applications available to it from system 16 over network 14. Each user system 12 also typically includes one or more user input devices…), (Id., ¶ 202, the database system receives one or more criteria about which users are to automatically follow the object. Examples of the criteria can include: an owner or creator of a record is to follow the record, subordinates of an owner or creator of a record are to follow the record, and a user is to follow his/her manager, the user's peers, other users in the same business group as the user, and other users that the user has emailed or worked with on a project. The criteria can be specific to a user or group of users (e.g., users of a tenant) (discloses a data accessing units for a tenant each comprising a subset of users and based on unit-specific rules)), (Id., ¶ 295, The user can then use a mouse to move a graphical pointer 1852 on the display to select various parameter options (discloses user input) and enter customized parameter data in fields of window 1900 according to the user's desired filtering. In pop-up window 1900, the parameters can be individually selected and activated so that any one of a variety of parameters can cause a particular other user to be identified as a candidate to be added to or removed from a group. In other instances, it may be desirable to select and activate a combination of parameters to identify one or more users to add or remove);
create based at least in part on the first user input, an activation target data object comprising an indication of the plurality of data accessing units and attributes corresponding to user identifiers of the segment (Id., ¶ 47, one or more processors of a server system can be configured to run batch jobs as background processes to "auto-add" and/or "auto-delete" group members in bulk), (Id., ¶ 295, FIG. 19 shows an example of a filter parameters pop-up window 1900 as displayed in a GUI on a display device, according to some implementations. For example, pop-up window 1900 can be displayed as an overlay on the group page of FIG. 18. In another example, pop-up window 1900 can be displayed in a separate window or GUI. Returning to the example of FIG. 18, when a user selects the "customize" button 1836, the receipt of this user input data by the user system or by a server performing methods 1500 or 1600 can cause filter parameters pop-up window 1900 to be generated and displayed on the user's display device The user can then use a mouse to move a graphical pointer 1852 on the display to select various parameter options (discloses user input) and enter customized parameter data in fields of window 1900 according to the user's desired filtering. In pop-up window 1900, the parameters can be individually selected and activated so that any one of a variety of parameters can cause a particular other user to be identified as a candidate to be added to or removed from a group. In other instances, it may be desirable to select and activate a combination of parameters to identify one or more users to add or remove (discloses activation target data objects)), (Id., ¶ 202, the database system receives one or more criteria about which users are to automatically follow the object. Examples of the criteria can include: an owner or creator of a record is to follow the record, subordinates of an owner or creator of a record are to follow the record, and a user is to follow his/her manager, the user's peers, other users in the same business group as the user, and other users that the user has emailed or worked with on a project. The criteria can be specific to a user or group of users (e.g., users of a tenant) (discloses data accessing units for a tenant)), (Id., Fig. 19, Figure depicts data objects and attributes corresponding to user identifiers);
receive a second user input indicating the activation target data objects for publishing the segment (Id., ¶ 295, FIG. 19 shows an example of a filter parameters pop-up window 1900 as displayed in a GUI on a display device, according to some implementations. For example, pop-up window 1900 can be displayed as an overlay on the group page of FIG. 18. In another example, pop-up window 1900 can be displayed in a separate window or GUI. Returning to the example of FIG. 18, when a user selects the "customize" button 1836, the receipt of this user input data by the user system or by a server performing methods 1500 or 1600 can cause filter parameters pop-up window 1900 to be generated and displayed on the user's display device. The user can then use a mouse to move a graphical pointer 1852 on the display to select various parameter options and enter customized parameter data in fields of window 1900 according to the user's desired filtering. In pop-up window 1900, the parameters can be individually selected and activated so that any one of a variety of parameters can cause a particular other user to be identified as a candidate to be added to or removed from a group. In other instances, it may be desirable to select and activate a combination of parameters to identify one or more users to add or remove), (Id., Fig. 19, Figure depicts user input indicating the activation target for publishing a segment of user identifiers);
store, at the database system, the segment based at least in part on the second user input… (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., Fig. 19, Figure depicts user input indicating the activation target for publishing a segment of user identifiers);
Through KSR Rationale D (See MPEP 2141(III)(D)), Dunn discloses …wherein the stored segment is accessible to tenant users of the plurality of data accessing units based at least in part on the activation target data objects comprising the plurality of data accessing units.
	First, Dunn discloses a stored segment accessible to tenant users of the plurality of data accessing units (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., ¶ 47, one or more processors of a server system can be configured to run batch jobs as background processes to "auto-add" and/or "auto-delete" group members in bulk. It can be desirable to schedule such batch jobs on daily, weekly, monthly, etc. bases (discloses segmentation rule) as the group's and users' purpose, interests, conversations, or other data (discloses segments of user identifiers) develop over time), (Id., ¶ 202, the database system receives one or more criteria about which users are to automatically follow the object. Examples of the criteria can include: an owner or creator of a record is to follow the record, subordinates of an owner or creator of a record are to follow the record, and a user is to follow his/her manager, the user's peers, other users in the same business group as the user, and other users that the user has emailed or worked with on a project. The criteria can be specific to a user or group of users (e.g., users of a tenant)).
Further, Dunn discloses the activation target comprising the plurality of data accessing units (Id., Fig. 19, Figure depicts user input indicating the activation target for publishing a segment of user identifiers);
One of ordinary skill in the art would have recognized that applying the known technique of limiting access of stored segment information to particular tenant users of a plurality of data accessing units based on the activation target would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of using activation target information to determine accessibility would have yielded predictable results because the level of ordinary skill in the art demonstrated by Dunn shows the ability to incorporate such data accessibility features into similar systems. Further, applying the technique of using activation target information to determine accessibility would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more granular accessibility options according to specific user segment information. Thus, through KSR Rationale D (See MPEP 2141(III)(D)), Dunn discloses … wherein the stored segment is accessible to tenant users of the plurality of data accessing units based at least in part on the activation target data objects comprising the plurality of data accessing units.
Dunn further discloses …and publish the segment and the attributes corresponding to user identifiers of the segment to the plurality of data accessing units based at least in part on the activation target data object (Id., ¶ 285, In FIG. 18, a publisher component 1802 of the GUI allows a user viewing page 1800 to enter posts and comments to submit for display in group feed 1804. A control region 1812 of group page 1800 includes several selections presented as user-selectable buttons configured to perform respective operations regarding XYZ Competitive Group. In this example, control region 1812 includes "edit group data" button 1816, which a user can click on using a suitable pointing device such as a mouse to access and edit various data stored in association with XYZ Competitive Group. For instance, a user such as the group leader can click on button 1816 to access a group description, purpose, and various documents and other files stored as part of XYZ Competitive Group. Control region 1812 further includes an "invite" button 1820 configured to allow a user such as a group leader to manually enter the names or manually select users to invite to join XYZ Competitive Group), (Id., Fig. 18, Figure depicts a publishing component of an interface wherein segments and attributes can be published via control region 1812).

    PNG
    media_image3.png
    668
    906
    media_image3.png
    Greyscale



Regarding claims 18-19, these claims recite limitations substantially similar to those in claims 2 and 7, respectively, and are rejected for the same reasons as stated above.

Regarding claim 20, Dunn discloses A non-transitory computer-readable medium storing code for managing data processing for a tenant of a database system, the code comprising instructions executable by a processor to: generate a segment of user identifiers from a plurality of user identifiers based at least in part on a segmentation rule (Dunn, ¶ 75, system 16 (and additional instances of an MTS, where more than one is present) and all of its components might be operator configurable using application(s) including computer code to run using processor system 17, which may be implemented to include a central processing unit, which may include an Intel Pentium.RTM. processor or the like, and/or multiple processor units. Non-transitory computer-readable media can have instructions stored thereon/in, that can be executed by or used to program a computing device to perform any of the methods of the implementations described herein), (Id., ¶ 47, one or more processors of a server system can be configured to run batch jobs as background processes to "auto-add" and/or "auto-delete" group members in bulk. It can be desirable to schedule such batch jobs on daily, weekly, monthly, etc. bases (discloses segmentation rule) as the group's and users' purpose, interests, conversations, or other data (discloses segments of user identifiers) develop over time), (Id., ¶ 334, the software code may be stored as a series of instructions or commands on a computer-readable medium for storage and/or transmission, suitable media include random access memory (RAM), a read only memory (ROM), a magnetic medium such as a hard-drive or a floppy disk, or an optical medium such as a compact disk (CD) or DVD (digital versatile disk), flash memory, and the like), (Id., ¶ 40, Examples of messages include: posts, comments, indications of a user's personal preferences such as "likes" and "dislikes" (further discloses a segment of user identifiers), updates to a user's status, uploaded files, and hyperlinks to social network data or other network data such as various documents and/or web pages on the Internet), (Id., ¶ 48, a  group can be automatically populated with users based on attributes identified in: users' profiles, entities (e.g., records, organizations, other groups, other users) being followed by users, records (e.g., cases, accounts, clients) with which a user is associated, titles (such as vice-president, team leader, account executive, sales representative, etc.), team, department, role, number of years of service with an organization, senior or junior relative status in the organization, keywords in a user's profile, social networking status, relationships with other users in terms of chain of command (e.g., direct reports, the user's boss, etc.), and other data indicating relationships with various entities (discloses segments of user identifiers). Other attributes can include geographic location, for instance, when a user is in a designated city like San Francisco or on the 3rd floor of a designated San Francisco office address, as well as skills sets and badges, which can be attached to a user ID or profile to recognize the user as an authority or as having a specified expertise);
receive a first user input indicating a plurality of data accessing units of a total set of data accessing units for the tenant, wherein each data accessing unit comprises a respective subset of tenant users for the tenant and one or more data accessing unit-specific rules for data access by the respective subset of tenant users (Id., ¶ 74, User system 12 typically runs an HTTP client, e.g., a browsing program, such as Microsoft's Internet Explorer browser, Netscape's Navigator browser, Opera's browser, or a WAP-enabled browser in the case of a cell phone, PDA or other wireless device, or the like, allowing a user (e.g., subscriber of the multi-tenant database system) of user system 12 to access, process and view information, pages and applications available to it from system 16 over network 14. Each user system 12 also typically includes one or more user input devices…), (Id., ¶ 202, the database system receives one or more criteria about which users are to automatically follow the object. Examples of the criteria can include: an owner or creator of a record is to follow the record, subordinates of an owner or creator of a record are to follow the record, and a user is to follow his/her manager, the user's peers, other users in the same business group as the user, and other users that the user has emailed or worked with on a project. The criteria can be specific to a user or group of users (e.g., users of a tenant) (discloses a data accessing units for a tenant each comprising a subset of users and based on unit-specific rules)), (Id., ¶ 295, The user can then use a mouse to move a graphical pointer 1852 on the display to select various parameter options (discloses user input) and enter customized parameter data in fields of window 1900 according to the user's desired filtering. In pop-up window 1900, the parameters can be individually selected and activated so that any one of a variety of parameters can cause a particular other user to be identified as a candidate to be added to or removed from a group. In other instances, it may be desirable to select and activate a combination of parameters to identify one or more users to add or remove);
create based at least in part on the first user input, an activation target data object comprising an indication of the plurality of data accessing units and attributes corresponding to user identifiers of the segment (Id., ¶ 47, one or more processors of a server system can be configured to run batch jobs as background processes to "auto-add" and/or "auto-delete" group members in bulk), (Id., ¶ 295, FIG. 19 shows an example of a filter parameters pop-up window 1900 as displayed in a GUI on a display device, according to some implementations. For example, pop-up window 1900 can be displayed as an overlay on the group page of FIG. 18. In another example, pop-up window 1900 can be displayed in a separate window or GUI. Returning to the example of FIG. 18, when a user selects the "customize" button 1836, the receipt of this user input data by the user system or by a server performing methods 1500 or 1600 can cause filter parameters pop-up window 1900 to be generated and displayed on the user's display device The user can then use a mouse to move a graphical pointer 1852 on the display to select various parameter options (discloses user input) and enter customized parameter data in fields of window 1900 according to the user's desired filtering. In pop-up window 1900, the parameters can be individually selected and activated so that any one of a variety of parameters can cause a particular other user to be identified as a candidate to be added to or removed from a group. In other instances, it may be desirable to select and activate a combination of parameters to identify one or more users to add or remove (discloses activation target data objects)), (Id., ¶ 202, the database system receives one or more criteria about which users are to automatically follow the object. Examples of the criteria can include: an owner or creator of a record is to follow the record, subordinates of an owner or creator of a record are to follow the record, and a user is to follow his/her manager, the user's peers, other users in the same business group as the user, and other users that the user has emailed or worked with on a project. The criteria can be specific to a user or group of users (e.g., users of a tenant) (discloses data accessing units for a tenant)), (Id., Fig. 19, Figure depicts data objects and attributes corresponding to user identifiers);
receive a second user input indicating the activation target data object for publishing the segment (Id., ¶ 295, FIG. 19 shows an example of a filter parameters pop-up window 1900 as displayed in a GUI on a display device, according to some implementations. For example, pop-up window 1900 can be displayed as an overlay on the group page of FIG. 18. In another example, pop-up window 1900 can be displayed in a separate window or GUI. Returning to the example of FIG. 18, when a user selects the "customize" button 1836, the receipt of this user input data by the user system or by a server performing methods 1500 or 1600 can cause filter parameters pop-up window 1900 to be generated and displayed on the user's display device. The user can then use a mouse to move a graphical pointer 1852 on the display to select various parameter options and enter customized parameter data in fields of window 1900 according to the user's desired filtering. In pop-up window 1900, the parameters can be individually selected and activated so that any one of a variety of parameters can cause a particular other user to be identified as a candidate to be added to or removed from a group. In other instances, it may be desirable to select and activate a combination of parameters to identify one or more users to add or remove), (Id., Fig. 19, Figure depicts user input indicating the activation target for publishing a segment of user identifiers);
store, at the database system, the segment based at least in part on the second user input… (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., Fig. 19, Figure depicts user input indicating the activation target for publishing a segment of user identifiers);
Through KSR Rationale D (See MPEP 2141(III)(D)), Dunn discloses …wherein the stored segment is accessible to tenant users of the plurality of data accessing units based at least in part on the activation target data objects comprising the plurality of data accessing units.
	First, Dunn discloses a stored segment accessible to tenant users of the plurality of data accessing units (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., ¶ 47, one or more processors of a server system can be configured to run batch jobs as background processes to "auto-add" and/or "auto-delete" group members in bulk. It can be desirable to schedule such batch jobs on daily, weekly, monthly, etc. bases (discloses segmentation rule) as the group's and users' purpose, interests, conversations, or other data (discloses segments of user identifiers) develop over time), (Id., ¶ 202, the database system receives one or more criteria about which users are to automatically follow the object. Examples of the criteria can include: an owner or creator of a record is to follow the record, subordinates of an owner or creator of a record are to follow the record, and a user is to follow his/her manager, the user's peers, other users in the same business group as the user, and other users that the user has emailed or worked with on a project. The criteria can be specific to a user or group of users (e.g., users of a tenant)).
Further, Dunn discloses the activation target comprising the plurality of data accessing units (Id., Fig. 19, Figure depicts user input indicating the activation target for publishing a segment of user identifiers);
One of ordinary skill in the art would have recognized that applying the known technique of limiting access of stored segment information to particular tenant users of a plurality of data accessing units based on the activation target would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of using activation target information to determine accessibility would have yielded predictable results because the level of ordinary skill in the art demonstrated by Dunn shows the ability to incorporate such data accessibility features into similar systems. Further, applying the technique of using activation target information to determine accessibility would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more granular accessibility options according to specific user segment information. Thus, through KSR Rationale D (See MPEP 2141(III)(D)), Dunn discloses … wherein the stored segment is accessible to tenant users of the plurality of data accessing units based at least in part on the activation target data objects comprising the plurality of data accessing units.
Dunn further discloses …and publish the segment and the attributes corresponding to user identifiers of the segment to the plurality of data accessing units based at least in part on the activation target data object (Id., ¶ 285, In FIG. 18, a publisher component 1802 of the GUI allows a user viewing page 1800 to enter posts and comments to submit for display in group feed 1804. A control region 1812 of group page 1800 includes several selections presented as user-selectable buttons configured to perform respective operations regarding XYZ Competitive Group. In this example, control region 1812 includes "edit group data" button 1816, which a user can click on using a suitable pointing device such as a mouse to access and edit various data stored in association with XYZ Competitive Group. For instance, a user such as the group leader can click on button 1816 to access a group description, purpose, and various documents and other files stored as part of XYZ Competitive Group. Control region 1812 further includes an "invite" button 1820 configured to allow a user such as a group leader to manually enter the names or manually select users to invite to join XYZ Competitive Group), (Id., Fig. 18, Figure depicts a publishing component of an interface wherein segments and attributes can be published via control region 1812).

    PNG
    media_image3.png
    668
    906
    media_image3.png
    Greyscale




Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of Rice et al., U.S. Publication No. 2019/0363959 [hereinafter Rice].

Regarding claim 10, Dunn discloses the method of claim 9.
Dunn further discloses …further comprising: storing, in the database system… associated with each data source of the one or more data sources (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., ¶ 38, the information updates can include various social network data from various sources and can be stored in an on-demand database service environment);
and processing each user data record of the plurality of user data records… associated with the corresponding data source (Id., ¶ 11, FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations), (Id., ¶ 38, the information updates can include various social network data from various sources and can be stored in an on-demand database service environment), (Id., ¶ 87, The pods 240 and 244, which may each include one or more servers and/or other computing resources, may perform data processing and other operations used to provide on-demand services. Communication with the pods may be conducted via pod switches 232 and 236).
Dunn does not explicitly disclose a confidence level; …based at least in part on the confidence level…
However, Rice discloses …a confidence level; …based at least in part on the confidence level… (Rice, ¶ 94, As will be described herein the confidence score of the value can be determined using information relating to the electronic activities or systems of record that contribute to the value. The confidence score for each value can also be based on the below-described health score of the data source from which the value was received).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the database and segmentation elements of Dunn to include the confidence level elements of Rice in the analogous art of generating a performance profile in a customer relationship management (CRM) system.
 The motivation for doing so would have been to “improve the accuracy of data maintained in one or more systems of record of the companies, among others” (Rice, ¶ 381), wherein such an improvement would benefit Dunn’s method which seeks to enhance “the relevance and utility of social network groups at any given time…” [Rice, ¶ 381; Dunn ¶ 50].

Regarding claim 14, Dunn discloses the method of claim 13.
While suggested in Figure 23 and related text, Dunn does not explicitly disclose …further comprising: tracking a success metric based at least in part on transmitting the one or more messages and a response rate, a click rate, an open rate, or a combination thereof.
However, Rice discloses …further comprising: tracking a success metric based at least in part on transmitting the one or more messages and a response rate, a click rate, an open rate, or a combination thereof (Rice, ¶ 412, the node graph generation system 200 can determine the performance score for a user based on the amount of time it takes to receive a response to a ping or electronic activity transmitted by the user. For example, if the user is a recruiter, the recruiter's performance can be based on how quickly he gets job candidates to respond to their email as well as how many job candidates respond to their email, and how many emails (or follow up emails) on average it takes a job candidate to respond to the recruiter. The system 200 can be configured to determine that recruiters that have lower response times (time it takes the candidate to reply to the recruiter) have a higher performance score than recruiters with higher response times. Furthermore, the system 200 can be configured to determine that recruiters with higher response rates (number of candidates who actually respond) and lower average number of emails it takes to receive an initial response to the email perform better than recruiters with lower response rates and higher average number of emails to receive initial responses. It should be appreciated that the system 200 can be configured to generate such statistics for every user type or node having a certain title and comparing the statistics of such users or nodes to generate a benchmark for various parameters that may be factors that contribute to a performance of a user or node).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the database and segmentation elements of Dunn to include the success level and response rate elements of Rice in the analogous art of generating a performance profile in a customer relationship management (CRM) system for the same reasons as stated for claim 10.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of Hankein et al., U.S. Publication No. 2019/0163928 [hereinafter Hankein].

Regarding claim 16, Dunn discloses the method of claim 15.
Dunn further discloses …wherein the data protection rule…. (Dunn, ¶ 42, an information feed may be specific to a group of users of an online social network. For instance, a group of users may publish a news feed. Members of the group may view and post to this group feed in accordance with a permissions configuration for the feed and the group. Information updates in a group context can also include changes to group status information), (Id., ¶ 191, a user can access a feed of a record if the user can access the record. The security rules for determining whether a user has access to a record can be performed in a variety of ways, some of which are described in commonly assigned U.S. Pat. No. 8,095,531, titled METHODS AND SYSTEMS FOR CONTROLLING ACCESS TO CUSTOM OBJECTS IN A DATABASE, by Weissman et al., issued on Jan. 10, 2012, and hereby incorporated by reference in its entirety and for all purposes).
While suggested in Dunn ¶ 191 and related text, Dunn does not explicitly disclose …is based at least in part on a general data protection regulation (GDPR).
However, Hankein discloses …is based at least in part on a general data protection regulation (GDPR) (Hankein, ¶ 3, the soon-to-be-enacted General Data Protection Regulation (GDPR) in the European Union requires that enterprises provide a mechanism for allowing users to have their personal data/information removed from systems of the enterprise. The GDPR also requires companies that hold personal data of EU citizens to understand if and what personal data is involved when a data subject exercises other rights such as the right to access the data, the right to rectify the data, etc. Other rights provided by the GDPR are required to be managed by companies).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the database and segmentation elements of Dunn to include the GDPR elements of Hankein in the analogous art of managing enterprise data.
 The motivation for doing so would have been to improve “systems such as enterprise resources planning (ERP) systems, customer relationship management (CRM) systems, supply chain management (SCM) systems, etc. to integrate management functions of core business processes of the enterprise such as marketing processes, sales processes, logistics processes, etc.” (Hankein, ¶ 2), wherein such improvements would benefit Dunn’s method of implementing and executing “CRM software applications as well as provide related data, code, forms, web pages and other information to and from user systems 12 and to store to, and retrieve from, a database system related data, objects, and Webpage content” and of providing “tenant access to multiple hosted (standard and custom) applications, including a CRM application” [Rice, ¶ 381; Dunn ¶ 72].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams et al., U.S. Publication No. 2019/0347668, discloses a multi-client service system platform.
Schneider, U.S. Publication No. 2013/0091217, discloses computer implemented methods and apparatus for informing a user of social network data when the data is relevant to the user.
Micucci et al., U.S. Publication No. 2013/0174275, discloses computer implemented methods and apparatus for providing access to an online social network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624